Exhibit 10.32

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

This Confidential Separation Agreement and Release and Waiver of Claims
("Agreement") is entered into this 27th day of ___November______, 2019 by and
between Adam Taylor ("Employee") on the one hand, and Parsons Corporation and
its parents, subsidiaries, affiliates, officers, directors, employees and agents
on the other hand (collectively the "Company") (Employee and Company are
referred to collectively hereafter as the "Parties").

The Parties have entered into this Agreement to effect an orderly and mutually
satisfactory transition regarding the ending of Employee's employment with
Company.  In consideration of the mutual execution of this Agreement, and the
covenants, promises and releases herein, the Parties agree as follows:

1.

Separation of Employment.  Employee's last day of employment with Company was
November 11, 2019 (the "Separation Date").

2.

Payments/Benefits.

a.

Separation Payment.  In consideration for signing this Agreement and complying
with its terms, Company agrees to pay Employee four hundred and five thousand
dollars ($405,000) to be paid in four installments of $101,250 each on the
following dates: (i) within fifteen days of execution of the Separation
Agreement; (ii) on February 15, 2020; (iii) on July 1, 2020; and (iv) on October
1, 2020. less standard withholding and authorized payroll deductions. Employee
acknowledges that Employee has no entitlement to said sum except in return for
entering into this Agreement.

b.

Benefits. The Company acknowledges that Employee will be notified of election of
continuation of medical and dental insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act, as amended (“COBRA”), in accordance with its
terms.  Employee’s medical and dental insurance plan benefits, previously
provided by the Company, terminate on November 30, 2019. Notwithstanding the
above, and as additional consideration for signing this Agreement, and complying
with its terms, the Company agrees to pay Employee for COBRA expenses in the
lump sum of thirty-seven thousand dollars ($37,000), less standard withholding
and authorized payroll deductions, within thirty days of execution of the
Separation Agreement.

As further consideration for signing this agreement, and complying with its
terms, the Company agrees to:

c.Outplacement. supply, at Parsons’ expense, LHH Select Executive Service
outplacement services for up to twelve months as requested.

d.401K match. Pay Employee for estimated value of 2019 401K match in the lump
sum of eleven thousand dollars ($11,000), less standard withholding and
authorized payroll deductions, within thirty days of the execution of the
Separation Agreement.

 

--------------------------------------------------------------------------------

 

e. Incentive Compensation. pay the following as incentive compensation to the
Employee, less standard withholding and authorized payroll deductions:

 

i.

2019 Annual Incentive Plan – Management (MIP) will be paid in accordance with
the MIP payout schedule, expected in March 2020, based on actual 2019 MIP
performance through the end of the 2019 MIP performance period.

 

ii.

New hire Restricted Award Units: 6,177 of the outstanding (unvested) shares will
be settled in cash, pursuant to a stock price valuation based upon the trailing
60-trading day weighted average up to and including May 4, 2020, paid to the
Employee in May 2020 and New hire Restricted Award Units: 6,399 of the
outstanding (unvested) shares will be settled in cash, pursuant to a stock price
valuation based upon the trailing 60-trading day weighted average up to and
including May 4, 2021, paid to the Employee in May 2021.

 

iii.

Long term incentive compensation: Two-thirds (2/3) of the 2018 awards granted to
the Employee under each of the Shareholder Value Plan, Restricted Award Unit
Plan, and Long Term Growth Plan, if any will be payable to the Employee.  These
2018 long term incentive cash settled payouts, if any, pursuant to a stock price
valuation based upon the trailing 60-trading day weighted  average up to and
including December 31, 2020, will be paid to the Employee in accordance with the
2018-2020 LTI payout schedule, expected in March 2021, based on actual award
achievement through the end of the 2018-2020 award cycle.

The remaining one-third (1/3) of the 2018 long term incentive awards, in
addition to the long term incentive awards granted in 2019, will be cancelled
upon the Separation Date.

Employee acknowledges that Employee has no entitlement to the Severance Payment
provided for in Paragraphs 2(a) through 2(c) above, except in return for
entering into this Agreement.

f. Sole Entitlement.  Employee acknowledges and agrees that no other monies or
benefits other than 1) those set forth in this Agreement and 2) Parsons
Corporation Retirement Savings Plan [401(k)] and Employee Stock Ownership Plan
benefits, if any, are owing to Employee.

g.

Taxes.  Employee has had an opportunity to seek advice from an attorney or tax
advisor regarding the tax consequences of the payments and benefits provided for
in this paragraph and has not relied on any representations by the Company
regarding the tax consequences of such payments and benefits. Employee agrees
that Employee is responsible for all applicable taxes, if any, as a result of
the receipt of these monies.  Employee agrees to indemnify Company and hold
Company harmless for all taxes, penalties and interest, withholding or
otherwise, for which Company may be found liable as a consequence of having paid
monies to

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 2 of 10

--------------------------------------------------------------------------------

 

Employee pursuant to this Agreement. It is expressly agreed that if Company is
required to provide payments for taxes or interest or penalties to any taxing
authority, Employee shall reimburse Company for such payments with ten (10) days
after Company notifies Employee, in writing, via certified mail, return receipt
requested, that it has incurred such liability.

3.

General Release.

Employee releases all disputes relating to or arising out of any state,
municipal, or federal statute, ordinance, regulation, order, or common law,
including, but not limited to, the Uniformed Service Employment and Reemployment
Rights Act of 1994, 38 U.S.C. Title VII of the Civil Rights Act of 1964, as
amended, 42 U.S.C. § 2000(e), et seq.; the Civil Rights Act of 1866, as amended,
42 U.S.C. Sections 1981, et seq.; the Equal Pay Act, as amended, 29 U.S.C.
§ 206(d); the Fair Labor Standards Act of 1939, as amended, 29 U.S.C. § 201,
et seq.; the Rehabilitation Act of 1973, as amended, 29 U.S.C. § 701, et seq.;
the Americans with Disabilities Act of 1990, 42 U.S.C. § 12100, et seq.; the
Family and Medical Leave Act of 1993, 29 U.S.C. § 2601, et seq.; the Employee
Retirement Income Security Act of 1974, 29 U.S.C. § 1001, et seq.; the National
Labor Relations Act, as amended, 29 U.S.C. § 151, et seq., the Age
Discrimination in Employment Act and the Older Workers Benefit Protection Act,
29 U.S.C. § 621, et seq., and any action based on contract, quasi-contract,
quantum meruit, implied contract, tort, wrongful or constructive discharge,
breach of the covenant of good faith and fair dealing, defamation, libel,
slander, immigration issues, infliction of emotional distress, assault, battery,
conspiracy, discrimination on any basis prohibited by statute or public policy,
negligence, any interference with business opportunity or with contract, etc.  

This release extends to all claims of every nature and kind, known or unknown,
suspected or unsuspected, vested or contingent, past, present, or future,
arising from or attributable to any alleged act or omission of the Company,
their past, present and future officers, directors, partners, agents, servants,
lawyers, employees, assigns, insurers, predecessors-in-interest,
successors-in-interest, underwriters, and all their parent, affiliated and
subsidiary entities occurring prior to the execution of this Release, and that
any and all rights granted Employee under Section 1542 of the California Civil
Code or any analogous law or regulation affecting any other jurisdiction are
hereby waived.  Said Section 1542 of the California Civil Code reads in full as
follows:

Section 1542.  General Release.  A general release does not extend to claims
which the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially affected his
settlement with the debtor.

The parties intend that the disputes released herein be construed as broadly as
possible.  Employee does not waive any vested rights under Parsons Employee
Stock Ownership Plan or the Parsons Retirement Savings Plan; the Company will
meet its obligations, if any, under such plans.  This release does not release
claims that cannot be released as a matter of law, including, but not limited
to, claims under Division 3, Article 2 of the California Labor Code, which
includes indemnification rights.

 

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 3 of 10

--------------------------------------------------------------------------------

 

Employee affirms that Employee is not a party to, and that Employee has not
filed or caused to be filed, any claim, complaint, or action against any of the
Released Parties in any forum or form.  Both Parties acknowledge that nothing in
this Section 3, or elsewhere in this Agreement, prevents or prohibits Employee
from filing a claim with a government agency, such as the U.S. Equal Employment
Opportunity Commission, that is responsible for enforcing a law on behalf of the
government.  However, Employee understands that, because Employee is waiving and
releasing all claims for monetary damages and any other form of personal relief,
Employee agrees that if such an administrative claim is made, Employee shall not
be entitled to recover any individual monetary relief or other individual
remedies.

4.

Other Contractual Obligations.  Nothing in this Agreement effects or
extinguishes Employee's obligations under the Employee Agreement and
Acknowledgement of Obligation, executed by Employee on May 14, 2018, including
without limitation Employee's continuing obligation to protect Company's
Confidential Information from unauthorized disclosure to third parties or
appropriate Confidential Information for Employee’s own personal use.  Employee
acknowledges that the obligation to maintain the secrecy of Company’s
Confidential Information does not prohibit Employee from reporting possible
violations of law or regulation to any governmental agency or entity, including
but not limited to the US Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General, or making other
disclosures that are protected under the whistleblower provisions of federal law
or regulation.   Employee does not need the prior authorization of the Law
Department to make any such reports or disclosures and is not required to notify
the Company that such reports or disclosures have been made.

Pursuant to 18 USC § 1833(b), an individual may not be held criminally or
civilly liable under any federal or state trade secret law for disclosure of a
trade secret: (i) made in confidence to a government official, either directly
or indirectly, or to an attorney, solely for the purpose of reporting or
investigating a suspected violation of law; and/or (ii) in a complaint or other
document filed in a lawsuit or other proceeding, if such filing is made under
seal. Additionally, an individual suing an employer for retaliation based on the
reporting of a suspected violation of law may disclose a trade secret to his or
her attorney and use the trade secret information in the court proceeding, so
long as any document containing the trade secret is filed under seal and the
individual does not disclose the trade secret except pursuant to court order.

5

No Admission of Liability or Wrongdoing.  Nothing contained in this Agreement
shall be construed as an admission of any wrongdoing or liability by either the
Employee or the Company.

6.

Non-Disparagement.  Employee agrees not to orally or in writing, publicly or
privately, make or express any comment, view or opinion critical or disparaging
of the Company, its parents, subsidiaries or affiliates, or of any of their
employees or to authorize any agent or representative to make or express such
comment, view or opinion; provided, however, that nothing in this Separation
Agreement shall prohibit Employee from providing truthful information or
testimony in response to any court order, subpoena, litigation, deposition, or
government investigation.  The Company agrees that it shall inform its executive
leadership team not to make any false or disparaging remarks regarding the
Employee; provided, however, that nothing in this

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 4 of 10

--------------------------------------------------------------------------------

 

Separation Agreement shall prohibit any such executive leader from providing
truthful information or testimony in response to any court order, subpoena,
litigation, deposition or government investigation.

7.

Return of Company Property.  By signing this Agreement, Employee affirms that
he/she has returned any and all property, including without limitation all
copies or duplicates thereof, belonging to Company, including but not limited to
keys, security cards, equipment, computers, laptops, cell phones , Blackberries,
i-Phones, credit cards, records, supplies, customer lists and customer
information, trade secrets, and any other Company Confidential Information.

8.

Cooperation.  Subject to Employee’s personal and professional obligations and on
reasonable notice and at reasonable times, Employee will cooperate with Company
and its counsel in connection with any investigation, administrative or
regulatory proceeding or litigation relating to any matter in which Employee was
involved or of which Employee has knowledge as a result of Employee’s employment
with Company.

9.  

Non-Competition.  (a) During the two (2) year period immediately following the
termination of your employment (the “Restricted Period”), Employee will not,
anywhere in the markets where the Company (as defined below) provides, or has
active plans to provide, services or products, with the sole exception of the
State of California (the “Territory”), engage in, own, manage, operate, finance,
control, represent, advise, or work with (whether as an officer, director,
shareholder, owner, co-owner, affiliate, partner, employee, agent,
representative, consultant, independent contractor, advisor, or in any other
role) the following companies, and their subsidiaries, affiliates and related
entities, which sell or provide products or services that are competitive with
the products or services sold or provided by the Company: AECOM Technology
Corporation, Booz Allen Hamilton, CACI International, Jacobs Engineering Group,
Leidos, ManTech International Corporation, WSP Global Inc., SAIC, Stantec, Inc.,
at any time during the Restricted Period (a “Competitor”).

(b)

The foregoing shall not prevent you from owning, as a passive investment, shares
of capital stock of any Competitor if (i) such shares are listed on a national
securities exchange or traded on a national market system in the United States,
(ii) you, together with any of your affiliates and your immediate family members
owns beneficially (directly or indirectly) less than five percent (5%) of the
total number of shares of such entity’s issued and outstanding capital stock,
and (iii) neither you nor any of your affiliates is otherwise associated
directly or indirectly with such Competitor or any of its affiliates; and
provided, further, however, that nothing in this Section 1 shall restrict you
from being employed directly by or serving as an unpaid advisor, in any role
whatsoever, to: (A) the United States federal government; (B) any state or local
government entity; (C) any educational institution, provided that the employment
by such educational institution is in a capacity that is not competitive with
the Company or a Covered Party; (D) a company which has a distinct subsidiary,
division, affiliated entity or line of business (an “Operating Line”) which is a
Competitor as long as your service for such company does not include your direct
or indirect personal exercise of services to or managerial, advisory, or
strategic functions for the Operating Line that is a Competitor and such
Operating Line does not generate more than twenty percent (20%) of such
company’s total revenues.

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 5 of 10

--------------------------------------------------------------------------------

 

(c)

Non-Solicitation.  During the Restricted Period, you will not, either on your
own behalf or on behalf of any third party (except the Company), hire, solicit,
or encourage to leave the employment or service of the Company, any officer or
employee of, or any consultant to, the Company, or hire or participate (with
another third party) in the process of hiring any person or entity who is then,
or who within the preceding one (1) year period was an employee or consultant of
the Company, or provide names or other information about the Company’s employees
or consultants to any person or entity under circumstances which could lead to
the use of that information for purposes of recruiting or hiring; provided
however that you will not be deemed to have violated this subsection if an
employee or consultant of the Company responds directly to a general
advertisement of another person or entity as long as you have no involvement or
participation, either directly or indirectly, in the recruitment or employment
of such person or entity (and at the written request of the Company provide an
affidavit to that effect).

Employee will not disrupt, damage, impair or interfere with Company’s business
whether by way of interfering with or raiding its employees or otherwise.

10.

Confidentiality.  (a)  Employee agrees to hold confidential and not to make
public or communicate orally or in writing with any person or entity, directly
or indirectly, the terms of this Agreement, the amount of the payment described
in paragraph 2 above, or any matters set forth herein except (1) to Employee's
spouse, if any; (2) to individuals (such as accountants or lawyers) who
reasonably must be informed of its terms; (3) as may be necessary to enforce
this Agreement; (4) as may be compelled by lawful discovery or court order; (5)
as may be necessary to accomplish the filing of income tax returns or claims for
refund; or (6) as may be agreed to in writing by the Parties.  Employee agrees
to instruct any such individual provided with information concerning this
Agreement, not to make public or to communicate orally or in writing to any
person or entity, directly or indirectly, the terms of this Agreement or the
amounts of any payments hereunder.  The Company agrees that it will only
publicly disclose information related to the terms of this Agreement as required
to comply with applicable laws and regulatory requirements, including, but not
limited to, requirements of the Securities and Exchange Commission. Nothing in
this Agreement precludes disclosure of factual information related to claims
filed in civil courts or administrative agencies involving sexual assault or
abuse, sexual harassment, and workplace harassment or discrimination based on
sex. Nothing in this Agreement precludes disclosure of factual information
related to claims filed in civil courts or administrative agencies involving
sexual assault, sexual abuse, sexual harassment, and workplace harassment or
discrimination based on sex.

(b)

Employee understands and agrees that any breach of this confidentiality
provision will result in irreparable harm to the Company, which may be difficult
to quantify or ascertain.  Potential damages that could result from a breach of
this confidentiality provision include, for example, the filing of unwarranted
claims against the Company, attorneys’ fees and costs to defend against those
unwarranted claims, and unwarranted payments which may be necessary to reduce
litigation costs to defend those unwarranted claims.  In the event Employee
violates this confidentiality provision, Employee shall pay the Company the
amount of the separation payment set forth in paragraph 2 above as liquidated
damages.

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 6 of 10

--------------------------------------------------------------------------------

 

(c)

The Parties intend that this confidentiality provision be construed as broadly
as possible, in a manner consistent with its terms, in order to provide maximum
confidentiality.  Employee shall consult Company's counsel regarding any
uncertainties Employee may have about whether the information Employee might
disclose is confidential information within the meaning of this provision and
the Employee Agreement and Acknowledgment of Obligation.

11.

References for Prospective Employers.  Employee agrees to direct general
inquiries from any potential employers to contact Debra Fiori, Chief People
Officer, who will confirm dates of employment and positions Employee
held.  Company agrees to provide references from CEO and other named executives
upon request.

13.

No Pending or Future Actions. Except with respect to enforcing rights created or
preserved under this Agreement or any vested benefits Employee may have with
respect to any benefit plan sponsored by the Company, Employee hereby covenants
not to commence suit against Company, or to initiate any action or proceeding
against Company or against any person or entity released in this Agreement, or
to participate in same, individually or as a member of a class, under any
contract, law or regulation, federal, state or local, pertaining in any manner
whatsoever to Employee's employment with Company, including, but not limited to,
the ending thereof.

14.

Arbitration. If a dispute arises regarding the meaning or application of this
Agreement, an alleged breach, or any alleged misrepresentation, the Parties
agree to resolve the dispute through final and binding arbitration by a single
arbitrator in North Carolina in accordance with the American Arbitration
Association's ("AAA") then existing National Employment Dispute Resolution
Rules. The Parties expressly waive any and all rights to a jury trial with
respect to any statutory or other claims between them as set forth above. The
arbitrator shall be selected by the parties from a list of arbitrators provided
by the AAA. The party requesting arbitration shall contact the AAA for a list of
five retired or former jurists with substantial professional experience in
employment matters. The Company shall pay all costs unique to arbitration that
the Employee would not incur if the dispute had been filed in a court.  The
arbitrator shall issue a written decision, revealing the essential findings and
conclusions on which the award is based.  Judgment upon any arbitration award
may be entered in any state or federal court having jurisdiction thereof. The
Parties have the right to move to compel arbitration, to enforce the arbitration
award, to vacate the arbitration award, and to oppose such requests in a court
of competent jurisdiction.  In the event of any arbitration or litigation to
enforce the terms of this Agreement, the prevailing party shall be entitled to
recover its reasonable costs and attorneys' fees in addition to any other remedy
authorized by law. Any controversy over whether a dispute is an arbitrable
dispute or as to the interpretation or enforceability of this paragraph with
respect to such arbitration shall be determined by the arbitrator. The parties
agree to consider mediation before arbitrating any dispute.

15.

No Transfer or Assignment/Binding on Parties and Representatives. Employee
represents and warrants that no other person or entity has or has had any
interest in the matters covered by this Agreement, and that Employee has the
sole right and exclusive authority to execute this Agreement and receive the
sums specified in it; and that Employee has not sold, assigned, transferred,
conveyed or otherwise disposed of any claims, demands, obligations, or causes of
action released herein.  This Agreement shall be binding upon Employee,
Employee's heirs, administrators, representatives, executors, successors, and
assigns, and shall inure to the benefit of

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 7 of 10

--------------------------------------------------------------------------------

 

Released Parties and each of them, and to their heirs, administrators,
representatives, executors, successors and assigns.

16.

Entire Agreement. This Agreement constitutes a single integrated contract
expressing the entire agreement of the Parties hereto, with the sole exception
of the Employee Agreement and Acknowledgment of Obligation and any benefit plan
documents, such as 401K, pension, and Employee Stock Ownership Program
(collectively "Other Agreements").  There are no agreements, written or oral,
express or implied, between the Parties hereto concerning the subject matter
hereof, except the provisions set forth in this Agreement and the Other
Agreements.  This Agreement supersedes all previous understandings, whether
written or oral, with the sole exception of the Other Agreements.

17.

Invalid Provisions. The Parties agree not to challenge this Agreement as
illegal, invalid, or unenforceable.  If any provision of this Agreement is
determined to be invalid or unenforceable, all of the other provisions shall
remain valid and enforceable notwithstanding, unless the provision found to be
unenforceable is of such material effect that this Agreement cannot be performed
in accordance with the intent of the Parties in the absence thereof.

18.

Governing Law.  This Agreement shall be governed by the substantive law of the
State of the North Carolina.

19.

Attorney Review. Each party has had a full and complete opportunity to review
this Agreement, and make suggestions or changes and seek legal
advice.  Accordingly, each party understands that this Agreement is deemed to
have been drafted jointly by the parties and agrees that the common-law
principles of construing ambiguities against the drafter shall have no
application hereto.  It should be construed fairly and not in favor of or
against one party as the drafter hereof.

20.

Execution in Counterparts and by Facsimile. This Agreement may be executed in
one or more counterparts, all of which shall constitute one and the same
document.  Counterparts may be exchanged by facsimile directed to counsel for
the parties.  Each counterpart, whether an original signature or a facsimile
copy, shall be deemed an original as against any party who signed it.

21.

Amendments/Modifications.  This Agreement can be amended, modified, or
terminated only by a writing executed by each of the Parties.

22.

Knowing, Voluntary, and Competent Decision to Sign Agreement. Employee states
that Employee is in good health and fully competent to manage Employee's
business affairs, Employee has carefully read this Agreement, Employee fully
understand its final and binding effect, the only promises made to Employee to
sign this Agreement are those stated and contained in this Agreement, and
Employee is signing this Agreement knowingly and voluntarily.

EMPLOYEE IS ADVISED THAT EMPLOYEE HAS UP TO TWENTY‑ONE (21) CALENDAR DAYS TO
CONSIDER THIS CONFIDENTIAL AGREEMENT AND GENERAL RELEASE.  EMPLOYEE ALSO IS
ADVISED TO CONSULT WITH AN

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 8 of 10

--------------------------------------------------------------------------------

 

ATTORNEY PRIOR TO EMPLOYEE SIGNING THIS CONFIDENTIAL AGREEMENT AND GENERAL
RELEASE.

EMPLOYEE MAY REVOKE THIS CONFIDENTIAL AGREEMENT AND GENERAL RELEASE FOR A PERIOD
OF SEVEN (7) CALENDAR DAYS FOLLOWING THE DAY EMPLOYEE SIGNS THIS CONFIDENTIAL
AGREEMENT AND GENERAL RELEASE.  ANY REVOCATION WITHIN THIS PERIOD MUST BE
SUBMITTED, IN WRITING, TO LEANNE RODGERS AND STATE, “I HEREBY REVOKE MY
ACCEPTANCE OF OUR CONFIDENTIAL AGREEMENT AND GENERAL RELEASE.”  THE REVOCATION
MUST BE PERSONALLY DELIVERED TO LEANNE RODGERS OR HER DESIGNEE, OR MAILED TO
LEANNE RODGERS AT  PARSONS, 100 WEST WALNUT STREET, PASADENA, CA 91124 AND
POSTMARKED WITHIN SEVEN (7) CALENDAR DAYS AFTER EMPLOYEE SIGNS THIS CONFIDENTIAL
AGREEMENT AND GENERAL RELEASE.

EMPLOYEE AGREES THAT ANY MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS
CONFIDENTIAL AGREEMENT AND GENERAL RELEASE, DO NOT RESTART OR AFFECT IN ANY
MANNER THE ORIGINAL UP TO TWENTY‑ONE (21) CALENDAR DAY CONSIDERATION PERIOD.

EMPLOYEE FREELY AND KNOWINGLY, AND AFTER DUE CONSIDERATION, ENTERS INTO THIS
CONFIDENTIAL AGREEMENT AND GENERAL RELEASE INTENDING TO WAIVE, SETTLE AND
RELEASE ALL CLAIMS EMPLOYEE HAS OR MIGHT HAVE AGAINST RELEASEES.




 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 9 of 10

--------------------------------------------------------------------------------

 

The Parties knowingly and voluntarily sign this Confidential Separation
Agreement and General Release as of the date(s) set forth below:

 

Dated:  November 27__, 2019

/s/ Adam Taylor

Adam Taylor

 

 


Dated:  November 27__, 2019

PARSONS CORPORATION

/s/ Michael R. Kolloway

By: Michael R. Kolloway_______________

 

 

CONFIDENTIAL SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS

Page 10 of 10